Appellate Case: 21-1106     Document: 010110645319      Date Filed: 02/15/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       February 15, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  TIFFANY LITZSINGER,

        Plaintiff - Appellant,

  v.                                                          No. 21-1106

  ADAMS COUNTY CORONER’S
  OFFICE,

        Defendant - Appellee.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:20-CV-00989-MEH)
                        _________________________________

 Robert M. Liechty, Robert M. Leichty, PC, Denver, Colorado, for Plaintiff-Appellant.

 Michael A. Sink, Assistant County Attorney, Adams County Attorney’s Office, Brighton,
 Colorado (Heidi Miller, County Attorney, and Scott Blaha, Assistant County Attorney,
 Adams County Attorney’s Office, Brighton, Colorado, on the brief) for Defendant-
 Appellee.
                         _________________________________

 Before TYMKOVICH, Chief Judge, HARTZ, and MATHESON, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________

       Tiffany Litzsinger worked for the Adams County Coroner’s Office from

 2013 until she was terminated in 2018. During her employment with the
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022   Page: 2



 Coroner’s Office, Litzsinger suffered from anxiety and depression, both of which

 worsened in the months leading up to her termination. After an anxiety episode,

 Adams County granted Litzsinger temporary leave under the Family and Medical

 Leave Act (FMLA). When Litzsinger returned from her FMLA leave, the

 Coroner placed Litzsinger on probation for myriad violations of workplace

 policies. Shortly after Litzsinger’s probation began, the Coroner terminated

 Litzsinger for violating the terms of her probation. Litzsinger sued the Adams

 County Coroner’s Office under the FMLA and Americans with Disabilities Act

 (ADA), claiming the Coroner terminated her in retaliation for exercising her

 rights under both statutes. The district court granted summary judgment for the

 Coroner’s Office because Litzsinger failed to demonstrate that the Coroner’s

 reason for terminating her was pretextual.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. We conclude

 that a rational jury could not find that the Coroner’s proffered reason for firing

 Litzsinger was pretextual.

                                  I. Background

       Because this case arises from an appeal of summary judgment, we present

 the following factual background in the light most favorable to Litzsinger as the

 non-moving party, unless contradicted by the record. See Smothers v. Solvay

 Chemicals, Inc., 740 F.3d 530, 533 (10th Cir. 2014).

       Litzsinger served as a medicolegal death investigator for the Adams County

 Coroner’s Office from January 2013 until September 2018. During her
                                           2
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022    Page: 3



 employment, Litzsinger’s primary supervisors were Chief Coroner Monica

 Broncucia-Jordan (the Coroner) and Chief Deputy Coroner Sherronda Appleberry

 (the Chief Deputy Coroner).

       A. Mental Health Treatment

       Litzsinger began seeing a counselor for anxiety and depression in 2012, the

 year before she began working for the Coroner’s Office. During her employment

 with the Coroner’s Office, Litzsinger regularly visited the counselor for mental

 health assistance. Litzsinger’s supervisors were aware that Litzsinger struggled

 with anxiety and asked her on several occasions whether she needed any help.

 Litzsinger declined each offer.

       In the spring of 2018, the Coroner retained Nicoletti-Flater Associates, a

 psychology firm, to provide stress-relief therapy and resiliency training for staff.

 Shortly after the Coroner implemented the program, Litzsinger met with Dr.

 Dvoskina, one of the retained psychologists, for mental health assistance.

       In June 2018, Litzsinger’s primary physician diagnosed her with anxiety

 and panic attacks. A physician’s assistant encouraged Litzsinger to take medical

 leave, but Litzsinger said she did not want to take leave “for fear of retaliation

 because the Coroner’s Office would consider me to be a problem if I took time

 off for a mental condition.” App., Vol. II at 142.

       The next month, Litzsinger met with Dr. Dvoskina again. During this

 meeting, Litzsinger “broke down” and Dr. Dvoskina advised her to take FMLA



                                           3
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022   Page: 4



 leave to treat her stress and anxiety. Id. Litzsinger again refused to take leave

 because she feared retaliation from the Coroner.

       B. FMLA Leave

       Towards the end of July 2018, the Coroner and Chief Deputy Coroner

 drafted a written reprimand to give to Litzsinger.1 The draft detailed several

 performance issues that had occurred in recent months, including Litzsinger’s

 failure to comply with the Coroner’s secondary employment policy, struggles to

 stay awake on shift, and problems with completing tasks on time.

       On August 3, 2018, Litzsinger had to perform an external exam on a

 decomposed body during a night shift. While on duty, Litzsinger called the

 Coroner and told her that she could not perform the exam. When the Coroner

 asked Litzsinger why she could not do the exam, Litzsinger refused to answer,

 saying only that she was “burnt out” and that someone at Nicoletti-Flater was

 going to call the Coroner to explain. App., Vol. II at 145.

       Following Litzsinger’s refusal to perform the exam, the Coroner told

 Litzsinger that they would meet the following week to “discuss this incident,

 [your] overall performance, and whether or not [you] can do this job.” Id. The

 Coroner decided not to give Litzsinger the written reprimand that had already been

 drafted because she believed stricter punishment was warranted.



 1
   Prior to 2018, the Coroner had formally disciplined Litzsinger on multiple
 occasions for failing to properly fill out reports, missing deadlines, not
 completing tasks, and insubordination.
                                          4
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022   Page: 5



       On August 9, 2018, during the week in which the Coroner planned to meet

 with Litzsinger to discuss the disciplinary issues, Litzsinger suffered chest pain at

 work and was transported to the emergency room via ambulance. The next day,

 Litzsinger met with her physician’s assistant, who told Litzsinger that her chest

 pain was likely a manifestation of her anxiety and depression. The physician’s

 assistant encouraged Litzsinger to take medical leave.

       Litzsinger requested leave from August 9 to August 21 to address her

 mental health needs. The Coroner told Litzsinger via email that she would need

 to utilize FMLA leave because the requested leave time exceeded the standard

 sick leave timeframe. The Coroner provided Litzsinger with the necessary FMLA

 paperwork. She also told Litzsinger the following:

              As previously discussed following the incident on
              08/03, I was planning to meet with you on your
              workweek of 08/08 to discuss your job. However, now
              that you are on leave, we will have to move this meeting
              to a later date when you return.

 App., Vol. I at 119.

       The day after Litzsinger began her FMLA leave, the Coroner emailed Dr.

 Shawn Knadler, a clinical associate at Nicoletti-Flater, to explain the

 circumstances of Litzsinger’s hospital visit and FMLA leave. The Coroner

 informed Dr. Knadler about Litzsinger’s refusal to perform an external exam and

 how Litzsinger had told the Coroner that someone from Nicoletti-Flater would

 call to explain why Litzsinger could not execute her assigned tasks. The Coroner

 also told Dr. Knadler that Litzsinger went to the ER for “chest pain” and that it

                                           5
Appellate Case: 21-1106   Document: 010110645319      Date Filed: 02/15/2022   Page: 6



 “now appears that she is going on FMLA via that route.” App., Vol. II at 145. In

 closing, the Coroner told Dr. Knadler,

              I implemented this mental health program through your
              organization to promote employee resiliency. It is
              obviously highly suspect that this employee was going
              to try to abuse this. She may still seek to be seen at
              your organization during her leave of absence (which I
              promote). However, it would not surprise me if she still
              seeks FMLA or an extension of the FMLA approved by
              her physician. I am requesting that your organization
              refer any of my employees, that may be seeking
              psychological FMLA leave, to their own private
              psychologist. Please let me know your thoughts and if
              you see a problem with this approach.

 Id. In his response to the Coroner, Dr. Knadler acknowledged that Nicoletti-

 Flater’s wellness sessions are limited in scope and that requests for FMLA should

 be “completed through [employees’] primary therapists.” Id. at 144.

       C. Disciplinary Meeting and Probation

       Litzsinger returned from FMLA leave on August 21. On August 30, the

 Coroner and Chief Deputy Coroner met with Litzsinger to discuss her

 performance issues. The conversation covered many of the same topics that were

 included in the written reprimand drafted prior to Litzsinger taking leave, such as




                                          6
Appellate Case: 21-1106   Document: 010110645319      Date Filed: 02/15/2022   Page: 7



 Litzsinger’s secondary employment, sleeping during graveyard shifts, 2 and failure

 to meet deadlines.

       The Coroner was particularly troubled by Litzsinger’s excessive use of the

 Internet for personal reasons at work. During a review of Litzsinger’s Internet

 history, the Coroner discovered that Litzsinger spent an average of 90 to 120

 minutes per shift using the Internet for reasons other than work, such as social

 media and online shopping. The Coroner also identified several timesheets where

 Litzsinger recorded her time as working on reports, but where Litzsinger’s

 Internet history showed that she was instead visiting personal Internet websites.

 The Coroner also noted that Litzsinger was chronically behind on her work,

 which made the personal Internet use more egregious.

       The Coroner ultimately decided to place Litzsinger on probation instead of

 terminating her. But the Coroner remarked that she could terminate Litzsinger

 for many reasons, including dereliction of duty, fraudulent timesheets, using the

 Internet for personal reasons, and consistently being behind on her work.

 Litzsinger did not deny that she had committed the alleged violations of



 2
   Litzsinger told her supervisors during the meeting that she could not work
 graveyard shifts anymore because her evening medication made her sleepy. The
 Chief Deputy Coroner said that the proper way to handle the situation would have
 been for Litzsinger to raise the issue through the appropriate channels and present
 a doctor’s note rather than sleep on shift. The Chief Deputy Coroner also
 mentioned that she had asked Litzsinger whether she needed assistance or
 adjustments in her work due to her mental health and that Litzsinger had always
 declined any help. Litzsinger said she refused help and accommodations because
 she thought it would show weakness and possibly lead to disciplinary action.
                                          7
Appellate Case: 21-1106   Document: 010110645319      Date Filed: 02/15/2022     Page: 8



 workplace policies. Instead, she agreed with the Coroner, telling her, “You have

 every right to terminate me right now.” Ex. V (audio clip), at 01:31–33 (filed

 conventionally).

       The terms of Litzsinger’s probation included the following:

           Refrain from using the Internet for personal reasons while at work

           Complete all work tasks within assigned timeframes

           Follow every policy and procedure and ask if any policy or
            procedure seems unclear

       At the end of the disciplinary meeting, the Coroner told Litzsinger that she

 would not be given any more chances and that if there were further issues,

 Litzsinger would be terminated. Litzsinger acknowledged the terms of her

 probation and the consequences of noncompliance. Litzsinger then thanked the

 Coroner for being fair and for giving her an opportunity to keep her job in a

 probationary status.

       D. Termination

       In the two weeks after she was put on probation, Litzsinger continued to

 use the Internet for personal reasons. The Coroner identified ten websites that

 Litzsinger visited while on probation that were unrelated to her work. Litzsinger

 admits that she accessed a utility company website for her son on one occasion

 and that she showed her co-workers her personal photography website on another

 occasion. Litzsinger claims that the other websites in her Internet history were

 all for work purposes.

                                          8
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022     Page: 9



       The Coroner’s Office terminated Litzsinger on September 16, 2018 for

 violating the terms of her probation.

       E. Procedural History

       Litzsinger sued the Coroner’s Office for retaliation in violation of the

 FMLA, 29 U.S.C. § 2615(a), and the ADA, 42 U.S.C. § 12112(a). The Coroner’s

 Office moved for summary judgment on both claims. The district court granted

 summary judgment for the Coroner’s Office, finding that Litzsinger failed to

 show that the Coroner’s proffered reasons for termination were pretextual.

                                    II. Analysis

       “We review a grant of summary judgment de novo, drawing all reasonable

 inferences and resolving all factual disputes in favor of the non-moving party.”

 DePaula v. Easter Seals El Mirador, 859 F.3d 957, 968 (10th Cir. 2017) (quoting

 Birch v. Polaris Industries, Inc., 812 F.3d 1238, 1251 (10th Cir. 2015)).

       We analyze FMLA retaliation and ADA discrimination claims under the

 three-step framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S.

 792 (1973). Smothers, 740 F.3d at 537–38. First, “the plaintiff must establish a

 prima facie case of discrimination or retaliation.” Id. The burden then shifts to

 the defendant, who must proffer “a legitimate non-discriminatory reason for the

 adverse employment action.” Id. At the third step, the burden shifts back to the

 plaintiff to “show there is at least a genuine issue of material fact as to whether

 the employer’s proffered legitimate reason is genuine or pretextual.” Id.


                                           9
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022    Page: 10



        The parties do not dispute that the first two prongs of the McDonnell-

  Douglas framework are met. Our analysis thus focuses only on the third prong of

  the framework, which is whether a reasonable juror could find that the Coroner’s

  proffered reason for terminating Litzsinger was pretextual.

        “A plaintiff demonstrates pretext by showing either that a discriminatory

  reason more likely motivated the employer or that the employer’s proffered

  explanation is unworthy of credence.” Zamora v. Elite Logistics, Inc., 478 F.3d

  1160, 1166 (10th Cir. 2007) (citation omitted). Pretext may be established by

  revealing “weaknesses, implausibilities, inconsistencies, incoherence, or

  contradictions in the employer’s proffered legitimate reasons for its action that a

  reasonable fact finder could rationally find them unworthy of credence and hence

  infer that the employer did not act for the asserted non-discriminatory reasons.”

  Jencks v. Modern Woodmen of Am., 479 F.3d 1261, 1267 (10th Cir. 2007)

  (quoting Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)).

        To support an inference of pretext, the plaintiff “must produce evidence

  that the employer did more than get it wrong.” Johnson v. Weld Cty., Colo., 594

  F.3d 1202, 1211 (10th Cir. 2010). The plaintiff “must come forward with

  evidence that the employer didn’t really believe its proffered reasons for action

  and thus may have been pursuing a hidden discriminatory agenda.” Id.

        We agree with the district court that Litzsinger failed to show a genuine

  issue of material fact regarding pretext. Analyzing the evidence in the light most

  favorable to Litzsinger, we conclude no reasonable juror could find the Coroner’s

                                           10
Appellate Case: 21-1106    Document: 010110645319      Date Filed: 02/15/2022    Page: 11



  reason for terminating Litzsinger was pretextual. Other than the temporal

  proximity between Litzsinger’s FMLA leave and her termination—which, absent

  more, does not establish pretext—Litzsinger presents no circumstantial evidence to

  show that the Coroner’s proffered reason for terminating her was false or unworthy

  of belief.

         The Coroner’s Office says it fired Litzsinger for violating the terms of her

  probation by using the Internet for personal reasons. Litzsinger claims this

  reason is pretextual and that the Coroner’s Office terminated her because she has

  a disability and in retaliation for taking FMLA leave. To support her pretext

  argument, Litzsinger presents the following evidence: (1) the Coroner expressed

  frustration and skepticism about Litzsinger taking FMLA leave; (2) an employee

  normally would not be terminated for personal Internet use at work; and (3) the

  Coroner’s reasons for terminating Litzsinger changed over time. 3

  We analyze each argument in turn.
       A. The Coroner’s Statements

         Litzsinger first claims that certain statements made by the Coroner

  demonstrate the Coroner had a retaliatory motive when she terminated Litzsinger.


  3
    Litzsinger briefly mentions temporal proximity as evidence of pretext in her
  reply brief. We agree with the district court that the timing of Litzsinger’s
  probation and termination is “reasonable evidence of pretext.” App., Vol. II at
  219. But our caselaw is clear that the timing of an adverse employment action is
  insufficient on its own to demonstrate pretext. See Proctor v. United Parcel
  Serv., 502 F.3d 1200, 1213 (10th Cir. 2007) (“Although we may consider
  evidence of temporal proximity—typically used to establish a prima facie case—
  in analyzing pretext, temporal proximity alone is insufficient to raise a genuine
  issue of material fact concerning pretext.”).
                                           11
Appellate Case: 21-1106   Document: 010110645319        Date Filed: 02/15/2022    Page: 12



  According to Litzsinger, these statements are strong evidence of pretext because

  they show that “a discriminatory reason more likely motivated” the termination

  decision than the Coroner’s proffered legitimate justification. See Zamora,

  478 F.3d at 1166 (citation omitted).

        In her email to Nicoletti-Flater Associates, the Coroner explained that she

  had planned to meet with Litzsinger on August 9 to discuss Litzsinger’s

  performance and her refusal to perform an external exam on a decomposed body.

  The Coroner then described how prior to the planned meeting, Litzsinger “began

  having ‘chest pain’ and left the office in [an] ambulance” and that it “now

  appears that she is going on FMLA via that route.” App., Vol. II at 145. In the

  closing paragraph of the email, the Coroner said, “I implemented this mental

  health program through your organization to promote employee resiliency. It is

  obviously highly suspect that this employee was going to try to abuse this.” Id.

        While Litzsinger concedes these statements are not direct evidence of

  retaliation, she argues the email shows the Coroner thought Litzsinger was

  abusing the FMLA process, faking her disability, and that a “natural human

  reaction is to retaliate against the person for such abuse.” Aplt. Br. at 22.

        The district court acknowledged that the email shows skepticism but

  concluded that it cannot reasonably be read as showing an intention to retaliate.

  The court concluded that the email “suggests that the Coroner believed that

  Plaintiff chose to use FMLA leave to avoid a discussion with her regarding

  employment performance issues.” App., Vol. II at 217.

                                           12
Appellate Case: 21-1106    Document: 010110645319      Date Filed: 02/15/2022   Page: 13



         We agree with the district court that a reasonable jury could not conclude

  that the Coroner’s email casts doubt on the Coroner’s proffered reason for

  terminating Litzsinger. The broader context shows that the Coroner was

  frustrated with the way that Litzsinger sought FMLA leave, not with the fact that

  she used leave. Specifically, the Coroner was concerned that instead of seeking

  FMLA leave through her primary psychiatrist, Litzsinger had improperly used

  Nicoletti-Flater. 4

         The response email from Dr. Knadler reinforces this interpretation. After

  discussing a few options for how the Coroner could respond to Litzsinger’s

  situation, including disciplinary action, Dr. Knadler told the Coroner,

                We will ensure that . . . all of your employees are aware
                of the objectives and limitations of the wellness
                sessions. This includes that requests for FMLA would
                be completed through their primary therapists and that
                they are encouraged to discuss any concerns/problems
                they are experiencing directly with their
                supervisor/management.

  Id. at 144. This response addresses the concerns raised by the Coroner—that

  Litzsinger’s use of the firm to seek FMLA leave and avoid talking to her

  supervisors exceeded the scope of the firm’s purpose, which was to provide

  stress-relief services and resiliency training. The full context of the Coroner’s

  email and Dr. Knadler’s response therefore demonstrate that the Coroner’s


  4
    The Coroner was also displeased that Litzsinger had used Nicoletti-Flater to
  avoid telling the Coroner why she could not perform her assigned external exam
  on the night of August 3. Litzsinger had told the Coroner that someone from
  Nicoletti-Flater would call to explain why Litzsinger could not do the exam.
                                           13
Appellate Case: 21-1106    Document: 010110645319      Date Filed: 02/15/2022   Page: 14



  concerns about Litzsinger abusing the process referred to the improper use of

  Nicoletti-Flater rather than Litzsinger’s decision to take FMLA leave. Thus, the

  email does not show pretext.

        Litzsinger also claims the Coroner thought Litzsinger was faking her

  disability because she put “chest pain” in quotation marks in her email to Dr.

  Knadler. But the record shows that the Coroner understood many of her

  employees suffered from mental health problems due to the nature of the work.

  That is the precise reason she hired Nicoletti-Flater—to provide resiliency

  training for staff. Other evidence in the record shows that the Coroner and Chief

  Deputy Coroner knew about Litzsinger’s mental health struggles and asked her on

  multiple occasions whether she needed any help or accommodations. 5 Given this

  evidence, a reasonable jury could not conclude the Coroner retaliated against

  Litzsinger for faking her disability.

        Litzsinger analogizes her situation to that of the plaintiff in Fassbender v.

  Correct Care Sols., LLC, 890 F.3d 875 (10th Cir. 2018). In Fassbender, we

  found evidence of pretext where a prison contractor terminated a pregnant

  employee for taking an inmate’s handwritten note home in violation of the

  contractor’s fraternization policy. Id. at 881. We concluded a reasonable jury

  could find pretext because the employee’s supervisor had made several hostile


  5
    In her yearly performance appraisal, Litzsinger and her supervisors agreed that
  one of Litzsinger’s 2018 performance objectives would be to “[m]aintain mental
  health awareness and seek assistance before impacts to performance arise.” App.,
  Vol. I at 104.
                                           14
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022    Page: 15



  statements about pregnant workers and the employer’s proffered reasons for

  termination changed over time.

        Litzsinger compares the comments made by the supervisor in Fassbender

  to those made by the Coroner to Dr. Knadler. But the Coroner’s comments do not

  come close to the level of hostility and discrimination exhibited by the supervisor

  in Fassbender. As explained above, the Coroner’s comments reflect frustration

  with the way Litzsinger utilized Nicoletti-Flater, not with her disability or the

  fact that she took FMLA leave. The Coroner’s email also does not indicate a

  desire to terminate or otherwise discipline Litzsinger in retaliation for taking

  FMLA leave, which is distinguishable from Fassbender.

        In sum, the Coroner’s statements do not show that the Coroner’s Office

  “didn’t really believe its proffered reasons for action and thus may have been

  pursuing a hidden discriminatory agenda.” See Johnson, 594 F.3d at 1211.

        B. Disparate Treatment

        Litzsinger next argues that an employee normally would not be terminated

  for using the Internet for personal reasons. In her declaration, Litzsinger

  explained that it was “common practice for the death investigators to moderately

  use the office Internet for personal purposes.” App., Vol. II at 143. Litzsinger’s

  claim is supported by the Coroner’s Electronic Media Usage Policy, which

  permits “[i]ncidental appropriate personal use of County internet.” App., Vol. I

  at 109.



                                           15
Appellate Case: 21-1106    Document: 010110645319       Date Filed: 02/15/2022     Page: 16



        Evidence of disparate treatment can undercut the credibility of an

  employer’s proffered justification for an adverse action. A plaintiff may “show

  pretext on a theory of disparate treatment by providing evidence that he was

  treated differently from other similarly-situated, nonprotected employees who

  violated work rules of comparable seriousness.” Kendrick v. Penske Transp.

  Servs., Inc., 220 F.3d 1220, 1232 (10th Cir. 2000).

        Litzsinger does not identify any similarly situated employees who were

  treated differently than her for their personal Internet use. Instead, she alleges

  generally that a “regular employee” would not have been terminated “merely for

  going onto the Internet for five minutes.” Aplt. Br. at 15.

        While it is likely true that under normal circumstances an employee would

  not be fired for intermittent personal use of the Internet, Litzsinger’s

  circumstances were not normal. Unlike other employees, Litzsinger was on

  probation precisely because she excessively used the Internet for reasons

  unrelated to work. So although minor use of the Internet would have “normally

  been no issue,” see id. at 28, it was an issue in Litzsinger’s case because it

  violated the strict terms of her probation.

        The Electronic Media Usage Policy makes it clear that personal use of the

  Internet at work is a “privilege” that may be revoked “at the discretion of the

  Chief Coroner or management staff.” App., Vol. I at 109. The policy states that

  an employee’s personal use of the Internet “must be incidental . . . not violate

  Coroner policy, or interfere with an employee’s assigned duties or efficient use of

                                           16
Appellate Case: 21-1106   Document: 010110645319        Date Filed: 02/15/2022   Page: 17



  time.” Id. It is undisputed that Litzsinger’s Internet use violated these policy

  terms and that the Coroner prohibited Litzsinger’s personal Internet use while on

  probation. Given this backdrop, the fact that Litzsinger was terminated for using

  the Internet while other employees faced no adverse action is unsurprising.

        Because Litzsinger failed to provide evidence that she was treated

  differently from other similarly situated, nonprotected employees who used the

  Internet in violation of the Coroner’s policy, she cannot satisfy her burden of

  showing pretext on a theory of disparate treatment.

        C. Changing Justifications for Termination

        The final argument we address is Litzsinger’s claim that the Coroner’s

  reasons for termination have changed throughout this litigation and that such

  inconsistences show the Coroner’s proffered reason for termination is pretextual.

        Contradictions or inconsistencies in an employer’s proffered reason for

  termination can be evidence of pretext. Whittington v. Nordam Group Inc., 429

  F.3d 986, 994 (10th Cir. 2005). For instance, a jury can reasonably infer pretext

  when an employer provides one explanation for an adverse action but later

  affirmatively disclaims or otherwise abandons the rationale. Id. But pretext

  cannot be established by “the mere fact that the [employer] has offered different

  explanations for its decision.” Jaramillo v. Colo. Jud. Dep’t, 427 F.3d 1303,

  1311 (10th Cir. 2005). Rather, “inconsistency evidence is only helpful to a

  plaintiff if ‘the employer has changed its explanation under circumstances that



                                           17
Appellate Case: 21-1106    Document: 010110645319       Date Filed: 02/15/2022   Page: 18



  suggest dishonesty or bad faith.’” Twigg v. Hawker Beechcraft Corp., 659 F.3d

  987, 1002 (10th Cir. 2011) (quoting Jaramillo, 427 F.3d at 1310).

        During the probation meeting on August 30, the Coroner listed the many

  policy violations committed by Litzsinger and told her, “There are a million

  reasons to terminate you.” Ex. U (audio clip), at 00:01–07 (filed conventionally).

  The Coroner explained that Litzsinger could be fired for, among other things,

  “dereliction of duty, fraudulent records, [and] spending extensive worktime doing

  email/internet searches.” Id. at 00:09–21. Litzsinger agreed with the Coroner’s

  assessment and admitted to her that “you have every right to terminate me right

  now.” 6 Ex. V at 01:31–33. Instead of terminating Litzsinger, the Coroner placed

  her on probation and made it clear that while on probation, Litzsinger would only

  be allowed to use the Internet for work-related reasons.

        Less than two weeks after she was placed on probation, several co-workers

  reported that Litzsinger had visited personal websites during work hours.

  Litzsinger’s supervisors checked her Internet history and confirmed the report.

  Litzsinger admits that she briefly visited a utilities website to help her son with a



  6
    Litzsinger claims this comment lacked sincerity and that she only said it “to be
  subservient.” App., Vol. II at 143. But Litzsinger does not offer any evidence to
  contest the validity of any of the grounds supporting termination. Instead,
  Litzsinger admitted during her deposition that she violated numerous Coroner’s
  Office policies. The admitted violations include missing deadlines in violation of
  the case completion policy, App., Vol. I at 45–46, using the Internet for 60-90
  minutes per shift for personal reasons in violation of the electronic media usage
  policy, id. at 47–48, and submitting erroneous timecards in violation of the time
  records policy, id. at 52–53.
                                           18
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022   Page: 19



  power outage. She also admits that she visited a photography website to show

  co-workers photos from her photography business. 7

        The Coroner terminated Litzsinger on September 16, 2018. The parties

  agree that on that day, the Coroner told Litzsinger that she was being fired for

  visiting personal websites at work in violation of her probation. Litzsinger says

  the Coroner “gave me no other reason for termination.” App., Vol. II at 143.

        Litzsinger concedes that the Coroner has never abandoned personal Internet

  use as the reason for termination. Instead, she argues that once litigation

  commenced, the Coroner gave additional reasons for termination, which raises

  the question of whether the Coroner’s initial proffered reason is legitimate or

  pretextual.

        Litzsinger first directs us to the deposition testimony of Chief Deputy

  Coroner Appleberry. During her deposition, Appleberry said that the Coroner

  terminated Litzsinger for violating the terms of her probation. Appleberry then

  explained that Litzsinger violated her probation by “using her computer for

  personal use,” “not working,” and “retaliating against her coworkers” for


  7
    While Litzsinger admits she visited these websites during work hours, she says
  she did not think the visits violated the terms of her probation. But the Coroner
  made it clear that while on probation, “You will not be on the internet doing
  anything other than work.” Ex. W (audio clip), at 00:13–16 (filed
  conventionally). The Coroner also told her, “You will follow every policy and
  procedure and directive as it is stated to you without inserting your own
  assumptions or interpretations of it. And if you have questions about what it
  means, you will ask.” Id. at 00:46–01:04. Given these clear terms, Litzsinger
  plainly violated her probation by visiting the utilities website and photography
  website.
                                          19
Appellate Case: 21-1106    Document: 010110645319       Date Filed: 02/15/2022   Page: 20



  reporting her behavior. App., Vol. II at 149. Litzsinger contends that these

  additional reasons for termination conflict with what the Coroner told Litzsinger

  on the day she was terminated, which is that she was being terminated for her

  personal Internet use.

        We disagree. The additional justifications are not inconsistent with the

  Coroner’s proffered reason for termination—rather, they are part of the same

  violation. Litzsinger was “not working” because she was on the Internet for

  personal reasons. And Litzsinger retaliated against her co-workers because they

  reported her for using the Internet instead of working. The fact that the Coroner

  provided additional reasons for termination resulting from the underlying cause

  for termination does not show pretext. See Matthews v. Euronet Worldwide, Inc.,

  271 F. App’x 770, 774 (10th Cir. 2008) (unpublished) (“[T]here is no support for

  a finding of pretext if the employer does not give inconsistent reasons, but

  instead merely elaborates on the initial justification for termination.”).

        Litzsinger next points us to the Coroner’s Motion for Summary Judgment,

  where the Coroner explained that it “had several legitimate non-retaliatory

  reasons for the termination,” including Litzsinger “falsifying her timecards,”

  being “chronically behind on her work,” “creat[ing] extra work for her

  coworkers,” and “caus[ing] delays for funeral homes and the families of the

  deceased.” App., Vol. I at 38.

        We are not persuaded that these additional reasons show pretext. Reading

  the motion as a whole, it is apparent that these reasons were simply bolstering the

                                           20
Appellate Case: 21-1106   Document: 010110645319       Date Filed: 02/15/2022    Page: 21



  Coroner’s claim that Litzsinger’s termination was justified. The motion does not

  say that Litzsinger was terminated for the additional reasons, 8 only that Litzsinger

  could have been justifiably terminated for any number of reasons. These reasons

  provide support for the Coroner’s statement in the August 30 meeting that there

  were “a million reasons” to terminate Litzsinger. Ex. U, at 00:01–07. Thus, the

  additional reasons are not inconsistent with the Coroner’s reason for termination

  and do not show pretext.

        Litzsinger analogizes the Coroner’s shifting explanations to those of the

  employer in Fassbender. But the employer’s conduct in Fassbender is

  distinguishable. Here, the Coroner told Litzsinger that she was being terminated

  for her personal use of the Internet while on probation and the Coroner has never

  abandoned that initial explanation for termination. The Coroner has always

  maintained that it fired Litzsinger for improper use of the Internet. Although the

  Coroner offered additional explanations for why probation and termination were

  justified, Litzsinger has not shown why these additional reasons undermine the

  Coroner’s proffered legitimate reason for termination.

        Litzsinger takes issue with the district court’s statement that to demonstrate

  pretext, “Plaintiff must show contradictions in Defendant’s legitimate reasons.”

  See App., Vol. II at 218. Litzsinger contends “there is no rule that the various


  8
    In the motion, the Coroner’s Office does not abandon its claim that Litzsinger
  was fired for violating the terms of her probation. And the only probation
  violation discussed in the motion is Litzsinger’s personal use of the Internet. Id.
  at 35, 39.
                                           21
Appellate Case: 21-1106    Document: 010110645319         Date Filed: 02/15/2022    Page: 22



  reasons for termination contradict each other to raise an inference of incredibility.

  The differing reasons only need [to] show a lack of credibility.” Aplt. Br. at 25.

        Litzsinger is correct that different reasons for termination do not have to be

  contradictory to show pretext—they only need to undermine the credibility of the

  employer’s proffered reason for termination. But this point of law provides no

  help to Litzsinger because she fails to demonstrate how any of the Coroner’s

  reasons for termination show a lack of credibility. Providing additional

  justifications for termination without abandoning the primary reason for

  termination does not, without more, establish pretext. To support an inference of

  pretext, the additional justifications must “suggest dishonesty or bad faith.”

  Twigg, 659 F.3d at 1002 (citation omitted). While it is true that the Chief Deputy

  Coroner noted additional probation violations in her deposition and the motion

  for summary judgment included a list of other policy violations that could have

  supported termination, the Coroner’s Office never deviated from its initial

  justification for terminating Litzsinger—her Internet use. Litzsinger provides no

  evidence to show why the additional reasons—which are supported by the

  record—demonstrate that Litzsinger’s probation violation is too “weak,

  implausible, inconsistent, incoherent, or contradictory” to believe as the

  legitimate reason for termination. See Fassbender, 890 F.3d at 890 (quoting

  Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1179 (10th Cir.

  2006)).



                                             22
Appellate Case: 21-1106   Document: 010110645319    Date Filed: 02/15/2022   Page: 23



                                III. Conclusion

        We accordingly AFFIRM the district court.




                                        23